 

Exhibit 10.30.2

SECOND AMENDMENT TO LICENSE AND DEVELOPMENT AGREEMENT

This SECOND AMENDMENT TO LICENSE AND DEVELOPMENT AGREEMENT (this “Second
Amendment”) is made and entered into as of this 18th day of June, 2019
(“Effective Date”) by and between Athenex, Inc., a corporation organized and
existing under the laws of the state of Delaware, USA, with a principal place of
business at 1001 Main Street, Suite 600, Buffalo, New York 14203 (“Athenex”),
Almirall S.A., a corporation organized and existing under the laws of Spain with
a principal place of business at Ronda del General Mitre 151, Barcelona 08022
(“Almirall”), and Almirall LLC (formerly named, Aqua Pharmaceuticals, LLC), a
limited liability company organized and existing under the laws of the
Commonwealth of Pennsylvania, with a principal place of business at 707
Eagleview Blvd., Suite 200, Exton, PA 19341 (“Almirall LLC”).

WITNESSETH

WHEREAS, Athenex, Almirall and Almirall LLC entered into a License and
Development Agreement on December 11, 2017 for the license by Athenex to
Almirall and Almirall LLC of certain rights in the topical formulation of
Athenex’s compound KX-01/KX2-391 (as amended by that certain First Amendment to
License and Development Agreement, dated as of September 26, 2018 among Athenex,
Almirall and Almirall LLC, the “License”);

WHEREAS, Athenex, Almirall and Almirall LLC wish to amend Article 1.1 and
certain the terms of the Article 4.2(a) of the License;

NOW, THEREFORE, based upon the above Recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.All capitalized terms used in this Second Amendment and not defined herein
shall have the meaning given to them in the License. Except as amended by this
Second Amendment, the License shall continue in full force and effect.

2.Article 1.1 of the License shall be superseded and replaced with the
following:

1.1“12 Months Phase 3 Long Term Recurrence Data”: means Top Line Results for
studies KX01-AK-003 and KX01-AK-004 with summary of the findings signed off by
an executive member of Athenex with fully audited listings, tables and figures
including SAS datasets.

 

3.Article 4.2(a) of the License shall be superseded and replaced with the
following:

(a) Current Product Payment.

(i) Within forty-five (45) days of being provided with the Day 57 Phase 3/Phase
1 Contact Sensitization Data, Almirall shall notify Athenex in writing whether
or not such data is, in

7733990_7

--------------------------------------------------------------------------------

 

Almirall’s sole discretion, satisfactory to Almirall and Almirall LLC. If such
notice indicates that such data is satisfactory, or no such notice is provided
within such forty-five (45) day period, and provided that Athenex has delivered
to Almirall and Almirall LLC the first demand bank guarantee required under
Section 4.2(b) with an expiry date of December 15, 2019, Almirall and Almirall
LLC shall pay in total to Athenex $20,000,000 on the Effective Date, which date
shall be no later than three (3) business days following Athenex delivery of the
first demand bank guarantee to Almirall required in Section 4.2(b) below.

(ii)  Provided that Athenex has delivered each of the 12 Months Phase 3
Long-Term Recurrence Data earlier than October 1, 2019, if by November 15, 2019,
Almirall provides written notice to Athenex that such data is not satisfactory,
in Almirall’s sole discretion, then Athenex shall reimburse to Almirall and
Almirall LLC any payment made under Section 4.2(a)(i). In the event Almirall
provides written notice to Athenex that such data is not satisfactory, and if
Athenex does not reimburse to Almirall and Almirall LLC payments made under
Section 4.2(a)(i) before November 22, 2019, such reimbursement shall be made by
draw on the first demand bank guarantee delivered to Almirall and Almirall LLC
under Section 4.2(a)(i) and Section 4.2(b), and the Agreement shall terminate.
Athenex’s reimbursement shall be done in accordance with the proportion used by
Almirall and Almirall LLC for the payments made in accordance with Section
4.1.  

(iii)  In the event Athenex does not deliver each of the 12 Months Phase 3
Long-Term Recurrence Data earlier than October 1, 2019, the Parties shall meet
and discuss in good faith an action plan aimed at permitting Athenex to deliver
each of the 12 Months Phase 3 Long-Term Recurrence Data at any later moment and
to extend the expiration date of the first demand bank guarantee accordingly
with the new delivery dates. Should the Parties not agree upon such action by
December 1, 2019, Almirall will be entitled to be reimbursed by draw on the
first demand bank guarantee. Should Almirall elect such reimbursement, the
Agreement shall terminate.

(iv)  For the avoidance of doubt, any reimbursement to Almirall under Sections
3(a)(ii) or 3(a)(iii) of this Second Amendment shall cause the Agreement to
terminate.

 

[Signature page follows.]




7733990_7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Athenex, Almirall and Almirall LLC have executed this Second
Amendment as of the date first set forth above.

 

 

 

ATHENEX, INC.

 

ALMIRALL, S.A.

 

 

 

 

 

 

/s/ Randoll Sze

 

/s/ Maria Garcia

By:

Randoll Sze

 

By:

Maria Garcia

Title:

Chief Financial Officer

 

Title:

Proxy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALMIRALL LLC

 

ALMIRALL LLC

 

 

 

 

 

 

 

 

 

 

/s/ Amita Kent

 

/s/ Ron Menezes

By:

Amita Kent

 

By:

Ron Menezes

Title:

Senior Vice President, Legal Global Data Privacy Officer

 

Title:

President, General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to License and Development Agreement]

7733990_7